Citation Nr: 0901129	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army from May 1960 
to January 1981.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St Paul, Minnesota.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss disability was 
discovered many years after the completion of his military 
service and has not been linked by competent medical evidence 
to his service.

2.  The veteran's tinnitus, however, was diagnosed shortly 
after the completion of his military service and has been 
linked by competent medical evidence to his service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  But resolving all reasonable doubt in the veteran's 
favor, the tinnitus was incurred in service.  38 U.S.C.A. §§  
1110, 1131  (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in May 
2005, prior to the initial adjudication of his claims in July 
2005.  This letter informed him of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  A second 
letter complying with Dingess, which apprised him of the 
downstream disability rating and effective date elements of 
his claims, was sent in March 2006. 

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs).  VA also obtained his private 
medical records from Family Medical Clinic, Meritcare and 
Hearing Solutions.  There is no indication of any outstanding 
records pertaining to his claims.  

VA also afforded the veteran an audiological examination in 
July 2005 to determine whether his hearing loss and tinnitus 
were attributable to his military service.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, no 
further notice or assistance to him is required to fulfill 
VA's duty to assist him in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II. Merits

The veteran claims that he developed bilateral hearing loss 
and tinnitus as a result of excessive noise exposure in 
service, especially while serving in the Republic of Vietnam.  
For the reasons and bases set forth below, however, the Board 
finds that there is sufficient evidence to grant service 
connection for tinnitus but not for hearing loss.

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, certain 
chronic diseases, including organic disease of the nervous 
system such as sensorineural hearing loss, will be presumed 
to have been incurred in service if manifested to a 
compensable degree (of at least 10 percent) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2008).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first requirement of a current 
disability, before service connection may be granted for 
hearing loss it must be of a particular level of severity.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, the veteran clearly has a bilateral hearing 
loss disability according to VA standards.  In this regard, a 
VA audiological evaluation performed in July 2005 showed that 
the auditory thresholds for frequencies from 2,000 to 4,000 
Hertz are all greater than 40 decibels in each ear.  The 
examiner also diagnosed tinnitus. Thus, the veteran has met 
the first element of current hearing loss and tinnitus 
disabilities for VA purposes.  See 38 C.F.R. § 3.385.

So the determinative issue is whether the veteran's current 
bilateral hearing loss and tinnitus are somehow attributable 
to his military service - and, in particular, to noise 
exposure of the type alleged.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The record establishes the veteran experienced acoustic 
trauma in service.  As his service records show he served in 
Vietnam and was awarded the Armed Forces Expeditionary Medal, 
acoustic trauma during service can be presumed.  But even so, 
there still must be competent medical evidence of a nexus or 
relationship between that acoustic trauma during his military 
service and his current hearing loss and tinnitus.  And, 
unfortunately, the medical evidence only supports a finding 
that tinnitus, and not his current bilateral hearing loss, 
is related to his military service.

The veteran's service medical records make no reference to 
hearing loss or to tinnitus, either in the way of a 
subjective complaint or objective clinical finding.  
Audiometric testing in December 1962 found no losses at any 
level in either ear.  In May 1970 audiometric testing of the 
right ear found 5-decibel losses at the 2000, 3000, and 4000 
Hz levels and testing of the left ear found a 10-decibel loss 
at the 500 Hz level and a 20-deceibel loss at the 1000 Hz 
level.  A July 1974 test showed 5-decibel losses at all 
levels, bilaterally.  In March 1980, testing  showed 5-
decibel losses at the 2000 Hz level, bilaterally, and at the 
500 and 1000 Hz levels in the left ear.  These test results 
all demonstrate normal hearing.  

In light of the findings showing no significant change in the 
veteran's hearing acuity between his entrance and separation 
from active duty, the service medical records provide highly 
probative evidence against his claim for bilateral hearing 
loss.  See Struck v. Brown, 9 Vet. App. 145 (1996).  However, 
even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
The threshold for normal hearing is from zero to 20 decibels 
and higher threshold levels indicate some degree of hearing 
loss.  Id. (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  
Cf. 38 C.F.R. § 3.385.  See also Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).

The first evidence of tinnitus or complaints of hearing 
difficulties is a private medical record from July 1983, 
about 2 1/2 years after service.  This record indicates that 
the veteran reported that he had had ringing in the ears and 
difficulty hearing for approximately one month prior to the 
medical visit.  The physician diagnosed the veteran with 
tinnitus, but attributed the hearing difficulties to excess 
ear wax and recommended ear lavage.  These records also show 
the veteran was treated for excess ear wax again in March 
1989, but this record also makes no indication of any hearing 
loss.
 
As to medical evidence of bilateral hearing loss,  the first 
indication of hearing loss is from a private audiological 
evaluation in July 1999, over 18 years after his military 
service ended.  This lengthy period between his service and 
the first evidence of a bilateral hearing loss disability 
provides highly probative evidence against his claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).  

Also weighing against the claims is the July 2005 VA 
audiologist's opinion that the veteran's hearing loss and 
tinnitus were more likely caused by post-service noise 
exposure than noise exposure in service.  Since the VA 
audiologist reviewed the veteran's claims file, recorded his 
history of noise exposure both during and after service, and 
based his opinion on a thorough review of the record, his 
opinion provides compelling evidence against the claims for 
service connection for bilateral hearing loss and tinnitus.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's 
position).

The veteran submitted an opinion contrary to the VA 
audiologist's opinion, which attributed the veteran's hearing 
loss and tinnitus to noise exposure in service on the basis 
of the veteran's history of noise exposure before and after 
service and the veteran's reports of onset of his symptoms.  
This audiologist did not have access to the veteran's STRs.

In addition to the medical evidence, the Board also has 
considered the veteran's lay statements.  Although he is 
competent to report his symptoms of difficulty hearing for a 
number of years, supposedly dating back to his military 
service, he is not competent to make the medical 
determination that he had sensorineural hearing loss during 
that time.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Buchanan v. Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); 
and Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 
2007).  However, as tinnitus is entirely subjective with no 
objective findings possible, the veteran's reports of ringing 
in his ears dating back to service could be sufficient to 
attribute these symptoms to his later diagnosed tinnitus. Id.

Taking into account the contrary medical opinions, the 
veteran's statements as to onset of symptoms, and the short 
time interval between leaving service and the first diagnosis 
of tinnitus, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that the veteran's tinnitus 
is related to service.  38 C.F.R. § 3.102.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue).  Accordingly, the appeal is 
granted as to the tinnitus claim.



However, considering the audiometric testing in service, the 
medical opinions and the much longer interval between service 
and the first diagnosis of sensorineural hearing loss, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Andas the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).  Accordingly, the appeal is denied as to the hearing 
loss claim.


ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for tinnitus is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


